SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1109
CA 16-00017
PRESENT: WHALEN, P.J., CENTRA, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


IN THE MATTER OF ARBITRATION BETWEEN COUNTY OF
MONROE, PETITIONER-RESPONDENT,

                      AND                          MEMORANDUM AND ORDER

MONROE COUNTY FEDERATION OF SOCIAL WORKERS,
IUE-CWA LOCAL 381, RESPONDENT-APPELLANT.


TREVETT CRISTO SALZER & ANDOLINA, P.C., ROCHESTER (DANIEL P. DEBOLT OF
COUNSEL), FOR RESPONDENT-APPELLANT.

HARRIS BEACH PLLC, PITTSFORD (KYLE W. STURGESS OF COUNSEL), FOR
PETITIONER-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (Thomas
A. Stander, J.), entered June 2, 2015. The order denied the motion of
respondent for leave to reargue its opposition to the petition to
vacate an arbitrator’s award.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: We agree with petitioner that respondent’s appeal
must be dismissed because no appeal lies from an order denying a
motion for leave to reargue (see Miller v Ludwig, 126 AD3d 1397, 1398;
Empire Ins. Co. v Food City, 167 AD2d 983, 984).




Entered:    December 23, 2016                    Frances E. Cafarell
                                                 Clerk of the Court